Citation Nr: 1003031	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for service connected 
bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a service connection for vertigo, to include 
consideration as a residual of an in-service head trauma 
and/or secondary to bilateral hearing loss, and if so may 
such claim be granted.

3.  Entitlement to service connection for residuals of head 
trauma, other than vertigo.  

4.  Entitlement to total individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board notes that the Veteran filed separate service 
connection claims for vertigo and head trauma.  However, in a 
November 2006 statement the Veteran, through his 
representative, clarified his claim.  Accordingly, the Board 
has recharacterized Veteran's new and material claim, as 
reflected on the title page, to entitlement to service 
connection for vertigo, to include consideration as a 
residual of an in-service head trauma and/or secondary to 
bilateral hearing loss.  This will also not be prejudicial to 
the Veteran, since the Board has determined that the claim 
for service connection for vertigo should be reopened.  The 
Board will continue to address the claim for service 
connection for residuals of head trauma with respect to 
disability other than vertigo.  

The issues of entitlement to service connection for vertigo, 
to include consideration as a residual of an in-service head 
trauma and/or secondary to bilateral hearing loss; service 
connection for residuals of head trauma, other than vertigo; 
and to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At VA audiological examination in December 2004, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 36.25, with speech 
recognition of 96 percent (Level I hearing loss) in the right 
ear, and an average puretone threshold in decibels of 47.5, 
with speech recognition of 94 percent (Level I hearing loss) 
in the left ear.

2.  At VA audiological examination in January 2007, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 45, with speech recognition 
of 100 percent (Level I hearing loss) in the right ear, and 
an average puretone threshold in decibels of 57.5, with 
speech recognition of 88 percent (Level III hearing loss) in 
the left ear.

3.  Evidence added to the record since the prior final March 
1997 RO decision, relates to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for vertigo, to include consideration as a residual of an in-
service head trauma and/or secondary to bilateral hearing 
loss, and raises a reasonable possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).

2.  Evidence added to the record since the March 1997 rating 
decision denying the Veteran's service connection claim for 
vertigo, to include consideration as a residual of an in-
service head trauma and/or secondary to bilateral hearing 
loss, is new and material and his claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As it relates to the Veteran's increased rating claim, the 
Board finds that VA has fully satisfied the content 
requirements of notice mandated by law.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO, dated 
in October 2004, provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, 
what evidence was to be provided by him, and what evidence 
the VA would attempt to obtain on his behalf.  The Veteran 
also was provided extensive information regarding the rating 
criteria and the applicable Diagnostic Code in the Statement 
of the Case (SOC), which was issued in July 2006.  Further, 
the Veteran was provided additional opportunity to submit 
evidence (which he did not), and he has been represented by a 
service organization throughout the pendency of this claim.  
Therefore, no prejudice resulted from the timing of the 
notification, and the law requires no further notice.  
Ultimately, the Board finds that VA has no outstanding duty 
to inform the Veteran that any additional information or 
evidence is needed, and the appeal may be adjudicated without 
remand for further notification.

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  As it relates to the 
Veteran's claim to reopen service connection, since the Board 
is reopening the claim, any notice or development errors 
under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 regarding 
this claim are moot.  Nevertheless, a December 2004 
correspondence discussed the particular legal requirements 
applicable to the claim to reopen, the evidence considered, 
the division in responsibilities in obtaining evidence, why 
the claim was previously denied, and what was necessary to 
reopen this previously denied claim, as required by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As such, any notice 
error is harmless.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's available service, VA, and private treatment 
records have been obtained, as well as the Veteran's Social 
Security Administration (SSA) file.  Further, the Veteran was 
also afforded multiple VA medical examinations and he has not 
requested a hearing related to his claims.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
Veteran's claim, and no further assistance to the Veteran 
with the development of evidence is required.

Increased Rating Claim

The Veteran was granted service connection for bilateral 
hearing loss in a June 1982 rating action.  This rating 
action, and every rating action that subsequently addressed 
the issue, assigned a noncompensable rating for the Veteran's 
bilateral hearing loss.  However, in his September 2004 
claim, and in subsequent correspondences, the Veteran 
maintains that his hearing loss has increased in severity, 
warranting a compensable rating.  

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the Veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and Via, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or Via.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Although the record reflects the presence of hearing loss, no 
examination indicates the Veteran is entitled to a 
compensable disability rating.  Further, none of the medical 
evidence reflects the presence of exceptional hearing 
impairment, as defined by 38 C.F.R. § 4.86, so application of 
38 C.F.R. § 4.85, Table VII, is appropriate.  

In this case, two audiological examinations have been 
conducted since the October 2000 rating action, which 
continued the Veteran's noncompensable rating for bilateral 
hearing loss.  On the authorized audiological evaluation in 
December 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
50
LEFT
15
15
25
75
75

The average in the right ear was 36.25 decibels, and the 
average for the left ear was 47.5 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 in the left ear.

On the authorized audiological evaluation in January 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
60
60
LEFT
35
30
40
80
80

The average in the right ear was 45 decibels, and the average 
for the left ear was 57.5 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 88 in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear, during the VA audiological examination in December 
2004, correspond to Level I, and to Level I in the left ear.  
At the most recent January 2007 VA examination, average 
puretone thresholds and speech recognition scores in the 
right ear correspond to Level I, and to Level III in the left 
ear.  The intersection point for these Levels under Table VII 
shows that the hearing loss corresponds to a noncompensable 
disability rating.  

An exceptional pattern of hearing loss that would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable disability rating for bilateral hearing are not 
met.  The Board further finds that the evidence does not 
raise a question that a different rating is warranted for any 
period of time from the Veteran's claim to the present time 
so as to warrant a staged rating based on significant change 
in the level of disability.  See Hart v Mansfield, 21 Vet. 
App. 505 (2007).

Though the Veteran has submitted numerous statements 
indicating his hearing loss has greatly impacted his life, 
the rating schedule represents as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the Veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the Veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability.  
There is no evidence of frequent hospitalizations, and no 
indication that there has been marked interference with 
employment, therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.32 (2009).





Application to Reopen Service Connection Claim for Vertigo

A March 1997 rating action denied the Veteran's service 
connection claim for vertigo, to include consideration as a 
residual of an in-service head trauma and/or secondary to 
bilateral hearing loss, finding there was no evidence of a 
current disability, or any evidence that any current vertigo 
was related to any incident in service.  In making this 
decision, the RO considered the Veteran's service treatment 
records, a SSA medical report, and a January 1997 VA 
examination.  Ultimately, the decision became final, after 
the Veteran failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the prior final rating action.  The additional evidence 
includes a November 2004 and January 2005 VA audiological 
treatment records.  The November 2004 VA treatment record is 
particularly relevant because it diagnoses the Veteran with 
"benign paroxysmal positional vertigo (BPPV) on the left 
side," and the January 2005 VA treatment record continues 
this diagnosis.  These records suggest the Veteran has a 
current diagnosis of vertigo.

The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim (a 
current disability), the Board finds the newly submitted 
documents to be new and material evidence, within the meaning 
of 38 C.F.R. § 3.156(a) and the claim for service connection 
is reopened.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

New and material evidence having been presented to reopen a 
claim for vertigo, to include consideration as a residual of 
an in-service head trauma and/or secondary to bilateral 
hearing loss, the claim is reopened, and granted to this 
extent.


REMAND

The Veteran is currently seeking service connection for 
vertigo, to include consideration as a residual of an in-
service head trauma and/or secondary to bilateral hearing 
loss.  A November 1976 service treatment record documents the 
Veteran's in-service complaints and treatment for dizziness, 
and he is currently service connected for bilateral hearing 
loss caused by acoustic trauma.  Moreover, a November 2004 VA 
treatment record diagnoses the Veteran with "benign 
paroxysmal positional vertigo (BPPV) on the left side."  
This evidence taken together is sufficient to trigger the 
duty on the part of VA to provide the Veteran with an 
appropriate examination.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).  Accordingly, 
the claim must be remanded for this purpose.  The Board will 
also remand the claim for service connection for residuals of 
head trauma, other than vertigo, in the event that the 
examiner diagnoses a disability other than vertigo as a 
residual of in-service head trauma.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The Board further notes that in a September 2005 
correspondence the Veteran indicates that service treatment 
records from 1971 to 1973 would help substantiate his claim.  
A review of the claims folder indicates the Veteran's July 
1971 entrance examination is of record, but it does not 
appear that the Veteran's entire service treatment record is 
in the claims folder.  The Veteran's DD-214s confirm his 
active duty service from August 1971 to October 1979; 
however, the last request for the Veteran's service treatment 
records, in August 1996, does not appear to have covered the 
Veteran's entire period of service.  As the Veteran maintains 
that his service treatment record will assist in 
substantiating his claim and given the significant amount of 
time since the last request for the Veteran's service 
treatment records was made, VA should make additional efforts 
to attempt to obtain these records.  38 C.F.R. § 3.159(c). 

With respect to the Veteran's claim for TDIU, the Board finds 
that this claim is inextricably intertwined with his pending 
claim for entitlement to service connection for vertigo, to 
include consideration as a residual of an in-service head 
trauma and/or secondary to bilateral hearing loss, and 
service connection for residuals of head trauma, other than 
vertigo.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, 
consideration of the Veteran's TDIU claim must be deferred 
until the RO adjudicates, in the first instance, his pending 
service connection claims. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center, or other 
appropriate repository, and request the 
Veteran's service treatment record for his 
entire period of service (August 1971 to 
October 1979).  Efforts to obtain the 
records should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where they are advised 
that the requested records do not exist or 
the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  Thereafter, the Veteran should be 
afforded an appropriate VA examination 
related to his service connection claim 
for vertigo, to include consideration as a 
residual of an in-service head trauma 
and/or secondary to bilateral hearing 
loss, and service connection for residuals 
of head trauma, other than vertigo.  The 
claims folder should be made available and 
reviewed by the examiner.  The examiner 
should record the full history of the 
Veteran's disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any currently 
diagnosed vertigo or other residual of 
head trauma is related to the Veteran's 
military service, an in-service head 
trauma, or his service connected hearing 
loss.  

In providing the requested opinions, the 
VA examiner should accept, as competent 
and credible, the Veteran's account of in-
service injury and post-service symptoms.  

If any studies are deemed necessary, they 
should be performed and all finding 
reported in detail.  All findings and 
conclusions should be set forth in a 
legible report, and supported by clear 
medical logic and reasoning.  

3.  The AMC/RO should review the 
examination report to determine if it is 
in compliance with this REMAND.  If 
deficient in any manner, the report should 
be returned, along with the claims file, 
for immediate corrective action.

4.  Thereafter, the AMC/RO should 
readjudicate all of the Veteran's remanded 
claims, to include entitlement to TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


